Citation Nr: 0716073	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for tendonitis of the 
wrists and elbows.

6.  Entitlement to service connection for 
asbestosis/emphysema claimed to be secondary to asbestos 
exposure.

7.  Entitlement to service connection for sinusitis as 
secondary to herbicide exposure
8.  Entitlement to service connection for breathing problems 
to include shortness of breath as secondary to herbicide 
exposure.

9.  Entitlement to service connection for bronchitis as 
secondary to herbicide exposure 

10.  Entitlement to service connection for peripheral 
neuropathy as secondary to herbicide exposure.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).    



REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied entitlement to service 
connections for the disorders at issue as well as entitlement 
to a TDIU rating.

In its July 2003 rating decision the RO determined that new 
and material evidence to reopen the veteran's previously 
denied claim for PTSD had been received, and then 
readjudicated the claim on a de novo basis in light of all 
the evidence of record.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in a matter 
such as this the Board has a legal duty to consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's action.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Fulkerson v. West, 
12 Vet. App. 268, 269-70 (1999) (setting aside a Board 
decision to enable the Board to observe the procedure 
required by law for reopening a final decision).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for PTSD is 
addressed below. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), that reversed a decision by the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is receipt of the Vietnam Service Medal or service 
on a vessel off the shore of Vietnam.  Once a final decision 
is reached on appeal in the Haas case, the adjudication of 
any claims that have been stayed will be resumed.  The issues 
of service connection for sinusitis, breathing problems to 
include shortness of breath, bronchitis, and peripheral 
neuropathy, all claimed as secondary to herbicide exposure, 
are affected by this stay.  The Board also finds that the 
claim for a TDIU rating is inextricably intertwined with the 
pending claims for service connection and must also be held 
under stay pending adjudication of those claims.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a Board 
decision dated in February 2000.

2.  The additional evidence received since the February 2000 
Board decision does not include evidence which by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

3.  Service connection for a left ear hearing loss was denied 
by a Board decision dated in February 2000.

4.  The additional evidence received since the February 2000 
Board decision does not include evidence which by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
left ear hearing loss.

5.  There is no showing of current disablement of the veteran 
due to tendonitis of the wrist and elbows or 
abestosis/emphysema.

6.  Notwithstanding medical data on file denoting the 
presence of degenerative disc disease of the lumbar and 
cervical spine as well as bilateral carpal tunnel syndrome. 
Competent evidence of a nexus between any of the foregoing 
and the veteran's period of service is lacking. 




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (2006).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a left ear hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (2006).

3.   Tendonitis of the wrists and elbows, 
asbestosis/emphysema, degenerative disc disease of the lumbar 
and cervical spine, and bilateral carpal tunnel syndrome were 
not incurred in or aggravated by military service, nor may 
degenerative disease of the lumbar and cervical spine be 
presumed to have been incurred therein.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, November 
2002, and August 2004; a rating decision in July 2003; and a 
statement of the case in July 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  VA has not afforded the veteran 
a medical examination in relation to his claims as a review 
of the claims file shows that it contains sufficient 
competent medical evidence to decide the veteran's claims.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.



New and material evidence to reopen the claim for service 
connection for PTSD 

The evidence on file at the time of the February 2000 Board 
decision that denied service connection for PTSD included the 
veteran's service medical records, to include his October 
1970 medical examination for service separation, which were 
negative for findings or diagnoses of any mental condition.  

Post-service, the veteran presented at a VA Medical Center 
(VAMC) in April 1997 with a history of depression for at 
least the last six months.  Following a mental status 
examination, major depression, PTSD, and substance abuse 
(alcohol) were diagnosed.  

In July 1997, the veteran was seen again at the VAMC stating 
that he had PTSD and needed a program to help him.  He stated 
that he had been having flashbacks of Vietnam and seeing his 
friends killed.  He reported auditory and visual 
hallucinations and stated that he had suicidal thoughts, the 
most recent being that he put a gun to his mouth but could 
not pull the trigger.  He was admitted to a program 
identified as a "Combination:  Acute Care, Residential 
Program" with a chief complaint that he was depressed and 
tried to kill himself with a shotgun.  On mental status 
examination, he stated that he had PTSD and was looking for 
service connection for PTSD.  He stated that when he was in 
Vietnam, he saw another sailor get hurt.  The examiner noted 
that there was very little in the form of depression from an 
objective point of view.  In describing his military history, 
the veteran noted that he witnessed an accident in which a 
friend lost a leg due to an accident while cleaning a 38 foot 
gun.  He was treated during this admission with medication 
and therapy including group therapy.  During a psychiatry 
consult, he identified the name of the sailor as "Homer 
Green."  He also described another sailor who jumped off the 
ship and drowned.  He stated that his name was or sounded 
like "Gilmore."  One month later in August, he was discharged 
in stable condition after having been in a controlled 
psychiatric setting for 28 days.

In September 1997, the veteran was provided a VA PTSD 
examination.  His affect was noted as somewhat blunted and 
his mood reflected what appeared to be a degree of emotional 
numbing and depression.  The veteran appeared to be free of 
psychosis.  Sensorium appeared grossly intact and there was 
no gross evidence of suicidal or homicidal ideation.  His 
insight and judgment appeared to be reasonably preserved.  He 
still complained of flashbacks and nightmares about the 
events that occurred during his active service aboard a ship 
off the coast of Vietnam.  Regarding the injured sailor, he 
stated the following:

[A] close friend, Homer Green, 
during a tour in 1970, was severely 
injured while we were doing 
maintenance on some 3 inch guns. 
Someone came along and released an 
air valve by accident, and I saw my 
friend's right leg torn...he screamed 
in pain, and there wasn't anything I 
could do. We carried his leg and the 
rest of his body to where he could 
be picked up by a Medivac 
helicopter.

He also stated that "men would get depressed from the stress 
and tension on Board ship and would just jump off the ship 
overboard because they thought there was no escape. We even 
rescued one sailor who did this during the day."  The 
diagnosis was PTSD.

The veteran attended an alcohol counseling group in Gadsden 
after his release and was noted in September 1997 to be 
interacting well with other group members.  An October 
progress note from the Physician's clinic in Gadsden noted 
that he was still complaining of being nervous and anxious 
and his medications were adjusted.  In January 1998, he was 
seen again with multiple somatic complaints, and he talked 
about how bad his flashbacks were and how bad his PTSD was.

In January 1998, the RO wrote the veteran and asked for 
additional details regarding his claimed stressors which were 
identified as (1) the sailor, "Homer Green" losing his leg 
and (2) other sailors, notably one named "Gilmore," jumping 
off ship.  The veteran responded with a detailed account of 
his claimed stressors, including the dates of the incidents 
which he indicated occurred in November and December 1969 
respectively. This was forwarded to the United States Armed 
Services Center for Research of Unit Records (USCRUR) in 
April 1998.  The USCRUR responded with a request for the 
veteran's service personnel records, specifically his DA Form 
20.  In May 1998 the veteran sent the RO a picture from his 
"unit book" showing a seaman by the name of Green who he 
identified as the one who he saw injured.  Additional 
personnel records were received from the National Personnel 
Records Center in August 1998, and in October 1998, the 
veteran wrote that the corpsman who treated Seaman Green was 
named "Thomas."

In a second response in October 1998, the USCRUR noted that 
it had researched the command histories for the ship on which 
the veteran served, for the dates indicated. These histories 
revealed the ship's locations, missions, operations and 
significant activities during the reporting period.  The 
ship, the USS O'BRIEN, was further noted to have provided 
gunfire support in the II Corps area of Vietnam during the 
period of December 16-31, 1969.  Also enclosed were the 
December 1969 deck logs which documented that the USS O'BRIEN 
performed as a naval gunfire support ship by firing over 644 
rounds from her guns at Viet Cong structures, complexes, 
troop holding areas, anti-aircraft batteries, and a bridge.  
The histories and deck logs did not document a Seaman Greene 
as being injured aboard the USS O'BRIEN as a result of an 
accident in a gun mount.

The veteran was notified of the results of the search, and 
responded with a letter asking the RO to expand the search to 
the year prior to 1969.  The RO refused as the period prior 
to 1969 was before the veteran entered active service.

Based on the above, the Board in February 2000 denied service 
connection for PTSD on the basis that PTSD attributable to 
stressors in service was not shown by the evidence of record.  

In May 2000, the veteran submitted an application to reopen 
his previously denied claim of entitlement to service 
connection for PTSD.

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The medical evidence received subsequent to the Board's 
February 2000 decision include VA medical records showing 
evaluation and treatment for various disabilities and 
including treatment for diagnoses of major depression and 
PTSD.  Additionally, in a statement received in May 2000, the 
veteran described an additional event in service which he 
attributes to the development of PTSD.  The veteran alleges 
that his ship was almost sunk while off the waters of Vietnam 
when it was hit by a Viet Cong  "round blast (bomb)."

The medical records, when viewed in the aggregate, do not 
show that the veteran has PTSD attributable to any event in 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has held that records of treatment many years 
after service that do not indicate in any way that the 
conditions are service connected are not new and material 
upon which a claim can be reopened.  See Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  This evidence shows only that the 
veteran has ongoing therapy for PTSD many years after his 
separation from service.

In February 2000, the Board denied service connection for 
PTSD on the basis that the evidence of record failed to 
corroborate a stressor event, which might reasonably lead to 
a diagnosis of PTSD.  The evidence received since that 
decision includes extensive VA medical records pertaining to 
evaluation and treatment for the veteran's psychiatric 
illness.  There is, however, no evidence which corroborates 
any of the veteran's reported stressor incidents.  With 
respect to the veteran's newly alleged stressor, the Board 
notes that deck logs and unit histories, which would reflect 
such a stressor event, were considered by the Board in 
February 2000 and did not show the alleged event.  

Accordingly, the Board finds that the evidence received since 
its February 2000 decision is not new and material because 
the evidence does not corroborate the veteran's alleged 
stressors during service.  Without corroboration of the 
alleged stressors, there cannot be a diagnosis of PTSD 
pursuant to DSM-IV that is based upon verified inservice 
events.  Therefore, the newly submitted evidence is not 
material because it is not so significant that it must be 
considered to fairly adjudicate the veteran's claim.  The 
veteran's claim for service connection for PTSD is not 
reopened. 

New and material evidence to reopen the claim for service 
connection for left ear hearing loss

The evidence on file at the time of the February 2000 Board 
decision included the veteran's service medical records, 
which included an October 1969 treatment records showing 
evaluation and treatment for sinus congestion and a related 
hearing problem.  In August 1970, the veteran complained of 
an earache in the left ear and he was diagnosed with acute 
pharyngitis.

At his separation examination, his hearing was tested at 
15/15 bilaterally on both whispered and spoken voice.

In February 1998, the veteran was provided a VA audiological 
examination.  He complained that his hearing was damaged in 
Vietnam where he was exposed to excessive noise and that he 
has had a longstanding hearing loss since that time.  
Following audiological examination, the diagnosis was right 
ear hearing within normal limits, and mild high frequency 
sensorineural hearing loss in the left ear.

In its February 2000 decision, the Board accepted the claim 
that the veteran was exposed to acoustic trauma in service, 
as it was consistent with his duty in service operating large 
guns on a naval ship.  See 38 U.S.C.A. § 1154(b) (West 1991).  
The Board also accepted that the veteran had left ear hearing 
loss as shown on VA audiological examination in February 
1998, and which qualified as a disability under VA 
regulations.  See 38 C.F.R. § 3.385.  The Board, however, 
found that the veteran had not presented a nexus between his 
current hearing loss and his exposure to acoustic trauma in 
service. 

The medical evidence received subsequent to the Board's 
February 2000 decision includes VA medical records showing 
evaluation and treatment for various disabilities.  These 
records, however, when viewed in the aggregate do not 
indicate that the veteran has left ear hearing loss 
attributable to service, to include acoustic trauma therein.  
Additional evidence which consists of records of post-service 
treatment that do not indicate that a condition is service 
connected, is not new and material.  See Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

Accordingly, the Board concludes that the evidence received 
since the February 2000 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) because it 
is not so significant that it must be considered to fairly 
adjudicate the claim.  Most importantly, the evidence does 
not show any competent opinion that related the veteran's 
left ear hearing loss to service, and therefore provides no 
basis to reopen the veteran's claim for service connection 
for left ear hearing loss.

Service connection for degenerative disc disease of the 
lumbar and cervical spine, bilateral carpal tunnel syndrome, 
tendonitis of the wrist and elbows and asbestosis/emphysema 
as a result of exposure to asbestos

The veteran argues that he has degenerative disc disease of 
the lumbar and cervical spine, bilateral carpal tunnel 
syndrome, and tendonitis of the wrist and elbows as the 
result of his period of active duty, and asbestosis/emphysema 
as a result of exposure to asbestos therein.  With respect to 
his exposure to asbestos, the veteran argues that all the 
pipes of his ship were covered with asbestos and asserts that 
the concussion from firing the ships guns was so severe that 
it would blow ship hatches off their hinges.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases.  However, the VA has 
issued administrative guidelines for consideration by RO's 
when reviewing such claims.  These guidelines are currently 
found in VA Adjudication Procedural Manual M21-1, Part VI, 
Chapter 7, Paragraph 7.21 (previously, the guidelines were in 
DVB Circular 21-88-8).  These guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal disease; 
the rating specialists are to develop any evidence of 
asbestosis exposure before, during and after service; and 
that a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information. Again, these guidelines are not a legal 
presumption for service connection.  See Ashford v. Brown, 10 
Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 
(1993).
 
Here none of the contemporaneous service medical records show 
complaints or findings referable to a disorder of the lumbar 
or cervical spine, carpal tunnel syndrome, tendonitis of the 
wrist or elbows, or asbestosis/emphysema.  On the veteran's 
October 1970 medical examination for service separation no 
pertinent abnormality was shown.  A clinical evaluation of 
his chest and lungs found no abnormality, and a chest X-ray 
was normal.  On musculoskeletal examination, there were no 
pertinent findings referable to the upper extremities or 
spine.

Post service there is no showing of history, complaints, or 
findings of degenerative disc disease within the one-year 
period immediately following the veteran's discharge from 
service in July 1970.  There is also no showing of 
asbestosis, emphysema, or tendonitis involving the veteran's 
wrists or elbows.  The veteran is shown to have a respiratory 
disorder diagnosed as chronic obstructive pulmonary disease 
and bilateral lateral epicondylitis but these disorders where 
first clinically diagnosed in the 1990's, many years after 
service, and too remote in time from service to attribute 
thereto.  With respect to the veteran's claim of asbestosis 
exposure in service, the Board notes that the veteran has not 
contended that he worked directly with asbestos in service 
and the evidence before the Board does not indicate that he 
did.  While the veteran has described pipes on his ship 
covered with asbestos, which he implies exposed him to 
asbestos, the veteran proffers no substantive evidence of 
such exposure and his contentions of exposure amount to no 
more than prohibited speculation.  See 38 C. F. R. § 3.102.  
In any event, a respiratory disorder suggestive of asbestosis 
is not demonstrated.

As to those disorders for which there is a showing of current 
disablement, medical documentation reflecting clinical 
findings of degenerative changes in the lumbar spine are not 
shown until, the 1990's.  Degenerative joint disease and 
degenerative disk disease of the cervical spine were not 
identified until 2003.  Carpal tunnel syndrome was not 
suggested prior to 1997 and bilateral carpal tunnel syndrome 
by electrophysiological findings was not diagnosed until 
December 2003, more than three decades following service 
separation.  In essence, the initial manifestations of these 
disorders are too remote in time from service to support the 
claim that these conditions are related to service absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Such evidence has not been presented.

In the absence of a showing of asbestosis/emphysema or 
tendonitis of the wrist and elbows, or a nexus between the 
veteran's degenerative disc disease of the lumbar and 
cervical spine or carpal tunnel syndrome and the veteran's 
service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities on a direct or, in the case of his degenerative 
disease of the lumbar and cervical spine, a presumptive 
basis.

Here, the only evidence supportive of the veteran's claims 
consists of his statements.   There is no indication, 
however, that he is qualified through education, training or 
experience to offer medical opinions; his statements as to 
medical causation therefore do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2006).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine, bilateral carpal 
tunnel syndrome, tendonitis of the wrist and elbows, and 
asbestosis/emphysema as a result of exposure to asbestos.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a left ear 
hearing loss, the appeal is denied.

Service connection for degenerative disc disease of the 
lumbar and cervical spine, tendonitis of the wrists and 
elbows, bilateral carpal tunnel syndrome, and 
asbestosis/emphysema (claimed to be secondary to asbestos 
exposure) is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


